In an abuse proceeding pursuant to Family Court Act article 10, the petitioner appeals, as limited by its brief, from so much of an order of the Family Court, Queens County (McGowan, J.), dated October 21, 2009, as, after a hearing, directed it to pay the child’s outstanding university room and board bill in the amount of $3,461.44 by October 28, 2009.
Ordered that the appeal is dismissed as academic, without costs and disbursements.
The issue raised on this appeal is academic. Contrary to the appellant’s contention, the issue does not fall within an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Accordingly, we dismiss the appeal. Prudenti, P.J., Angiolillo, Belen and Sgroi, JJ., concur.